FAULKNER, Justice
(dissenting).
I concur with the majority that the Legislature can change the date of election for a proposed amendment to the Constitution by resolution.
I dissent from the majority opinion, holding that the Legislature in changing the date of the election has constitutional authority to go beyond the general election of 1982. It is to be noted that the change in date here is the general election of 1984. In niy opinion, the legislature is without constitutional authority under Amendment 24, Constitution of Alabama, to set the election on the proposed amendment beyond the 1982 general election.
I interpret the words contained in Amendment 24 “to be held either at the general election next succeeding the session of the legislature at which the amendments are proposed or upon another day appointed by the legislature, not less than three months after the final adjournment of the session of the legislature at which the amendments were proposed,” to mean that the election on the proposed amendment must be held, if at all, in the 1982 general election. The language “upon another day appointed by the legislature, not less than three months after the final adjournment” must be interpreted as permitting the Legislature to set a date before the next general election, next succeeding adjournment provided however, that date is at least three months after final adjournment. For example, if the Legislature’s final adjournment date is May 1, 1982, the Legislature could either set the date for election on any date after the expiration of three months from May 1, or it can set the date for the 1982 general election. However, the Legislature cannot set the date in the 1984 general election. To say it can is “murdering the King’s English” by not giving due regard to English grammar and sentence structure.
I also think that questions 1-4 should be answered. I would answer each in the negative.
Respectfully submitted,
JAMES H. FAULKNER
OSCAR W. ADAMS, Jr. Justices